Citation Nr: 0121609	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for tear of the lateral 
meniscus of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.N.   


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating action of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued a 20 percent evaluation 
for the veteran's service-connected left knee disability.  
During the pendency of this appeal the RO, by a September 
2000 rating decision, assigned a separate 10 percent 
evaluation for degenerative joint disease of the left knee.  
The veteran has not expressed disagreement with this action; 
however, the time for filing a notice of disagreement with 
this action has not yet expired. 

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2001.  Subsequent to the hearing, 
the veteran, through her representative, made claim for 
entitlement to service connection for back condition, 
bilateral hip condition, right knee condition, right shoulder 
condition and depression secondary to her service-connected 
left knee disability.  These issues are referred to the RO 
for appropriate development.

REMAND

The veteran contends that her service-connected left knee 
disability is more severe than the current rating indicates.  
On February 2000, she was afforded a VA orthopedic 
examination of the knee.  A review of the report reveals that 
the examiner neglected to discuss functional impairment.  The 
United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

VA treatment records include a March 2001 record of an 
orthopedic consultation which noted the veteran's report that 
since her left knee buckled and gave way in January 2001, she 
has been unable to bear full weight on her legs.  She 
reported daily episodes of buckling and locking.  On physical 
examination, there was no instability of the ligament.  

At the Board hearing of June 2001 the veteran testified that 
she always walks using a cane and wearing a knee brace but 
still experienced frequent instability of the left knee.  She 
indicated that her knee would give out 3-4 times a day.  The 
veteran also complained of pain in the left knee that had 
worsened dramatically in the past year.  

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Thus, this case is REMANDED to the RO for the following 
actions:

1. The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, VA or private, who 
have treated her left knee disability 
since February 2000.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim. The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) continued and repeated 
efforts to secure government documents 
are required until such efforts are shown 
to be futile. The appellant must then be 
given an opportunity to respond.  Any 
records received should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
orthopedic examination to evaluate the 
current nature and extent of left knee 
disability residuals.  The examiner must 
review the claims folder, including a 
copy of this REMAND, and a notation to 
the effect that this record review took 
place should be included in the 
examination report.  The examiner's 
report should fully set forth all current 
complaints, any functional loss 
associated with the left knee due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  In addition, the examiner should 
take note of any objective indications of 
pain on pressure or manipulation, muscle 
spasm, crepitation, and active and 
passive range of motion of both the 
damaged joint and the opposite undamaged 
joint.  If there is no evidence of any of 
the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



